Title: To Thomas Jefferson from Andrew Moore, 10 August 1801 [i.e. September 1801]
From: Moore, Andrew
To: Jefferson, Thomas


Sir
Rockbridge Cy. Augt. [i.e. Sep.] 10th. 1801
I receiv’d your Letter Informing me of the Marshals Commission being forwarded for me to Staunton—Within a few days past I however was Inform’d of it—And have taken the Oath requir’d—The returns of the Census were so imperfectly made—That I have been constantly employ’d in Correcting Errors—And have not been able to form a Genl. return before this day—Which I have forwarded by Post
I am Sir With Respt & Estm Yours &c
Andrew Moore
The Amount in this district Including Negroes is 282,368
